DETAILED ACTION

Claims 1-19 and 21 are pending. Claims 1, 3, 4, 14, 16 and 17 have been amended. Claim 20 has been cancelled. Claim 21 is new.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 12/03/2020, for the non-final office action mailed on 09/25/2020.


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments filed 12/03/2020 have been considered but are moot in view of new ground(s) rejection.

Examiner respectfully withdraws rejection made under 35 U.S.C. § 101 in view of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US-PGPUB-NO: 2018/0300127 A1), in further view of Gupta et al. (US-PGPUB-NO: 2019/0228319 A1) hereinafter Gupta.

As per claim 1, Wright teaches a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: receiving a source code change (“The system generates coding-velocity samples from commit histories of developers in the target developer entity (220),” see Wright paragraph [0045], wherein the commits are changes to source code being done by developers); computing a plurality of code change feature values for the source code change (“computing values of coding-velocity attributes from a plurality of coding-velocity samples. The system can collect coding-velocity samples for a target developer entity and use one or more of a variety of techniques to compute values of coding-velocity attributes for the target developer entity,” see Wright paragraph [0043]); using the computed feature values and computed coding time as training data to train a model that predicts a distribution of observed coding times given the plurality of code change feature values (“The system defines a coding-velocity likelihood for the target developer entity (450).  The coding-velocity likelihood is a score that represents how well the coding-velocity samples for a developer entity fit the selected model type with a given set of parameters,” see Wright paragraph [0083]); computing a distribution of standard coding durations using a model that takes as input features of source code changes (“The system can alternatively compute values for the coding-velocity attributes by fitting a pre-selected model type, e.g., a lognormal distribution, to the coding-velocity samples that maximize an objective function, e.g., maximum likelihood.,” see Wright paragraph [0061], where the coding-velocity is interpreted as the coding durations); and computing a representative duration for the code change using the distribution of standard coding durations (“This technique may be referred to as a model fitting approach.  The representative coding velocity is then the mean or median of the fitted distribution, and the system can compute the credibility intervals from probability ranges of the model itself,” see Wright paragraph [0061]), wherein the representative duration represents a measure of how long a standard developer defined by the model would take to make the code change (“The system can introduce further bias by making use of existing knowledge regarding the typical or expected coding-velocity models expected to be encountered based on prior data analysis.  In this way, the computation discounts belief in models that confound the bias, unless there is strong empirical evidence in favor of the model.  For example, in using a Bayesian approach, the system can generate a posterior distribution that defines probability over the parameter space of all possible models of a pre-selected type,” see Wright paragraph [0062]).

(a) creating embeddings between feature vectors in one or more source code files before and after modification of the one or more source code files and generating an n-dimensional embedding for the one or more source code files by comparing differences in the embeddings between the feature vectors in the source code files before and after modification of one or more source code files, (b) generating composite change strings for the one or more source code files that are affected by the code change, tokenizing the composite change strings, and generating one or more feature vectors representing the tokens associated with the composite change strings. However, Gupta at least teaches (a) creating embeddings between feature vectors in one or more source code files before and after modification of the one or more source code files and generating an n-dimensional embedding for the one or more source code files (“The sequences of tokens are converted into an n-dimensional real valued vector or embedding vector. The embedding vector is a dense representation of words that capture the sematic relations between tokens. The mapping from the code tokens to an embedding vector is represented mathematically as follows,” see Gupta paragraph [0040], wherein sequences of tokens converted into n-dimensional real valued vectors or embedding vector.) by comparing differences in the embeddings between the feature vectors in the source code files before and after modification of one or more source code files (“Next, the review extraction engine 408 obtains reviews for this code snippet from the knowledge base 414 that closely match the input code snippet 404 (block 418). For each code snippet in the knowledge base, c.sub.i, the review extraction engine 408 compares its corresponding upper context, lower context, and source code with the upper context, lower context and source code of the input source code snippet. The comparison may utilize a cosine similarity test. The reviews of those code snippets in the knowledge base that closely matches the upper context, lower context and source code of the input code snippet are then used in the feature vector that is passed to the deep learning model,” see Gupta paragraph [0053], wherein they compare the corresponding source code with the input source code (i.e., before and after modification) in order to pass the deep learning model.)
Wright and Gupta are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Wright’s teaching of static analysis of computer software source code with Gupta’s teaching of data driving automatic code review utilizing deep learning model trained on historical code reviews to incorporate comparing upper and lower context from historical and current code snippets in order to feed the closely matched snippets to pass them into a deep learning model to better improve the system as a whole. 

As per claim 2, Wright modified with Gupta teaches wherein the standard developer is representative of a population of developer entities (“To define the reference developer entity, the system can compute a standard coding-velocity over a set of developer entities,” see Wright paragraph [0127]).

As per claim 3, Wright modified with Gupta teaches wherein the operations further comprise: obtaining a training dataset comprising a plurality of code changes committed by a plurality of respective developer entities (“A distributed static analysis system, e.g., the static analysis system 102 of FIG. 1, may have access to source code attribution information for thousands of developers contributing source code to thousands of software projects,” see Wright paragraph [0067]); computing, for each code change, a developer-specific commit interval, wherein the commit interval is a measure of elapsed time since the same developer committed a previous commit (“The system generates coding-velocity samples from commit histories of developers in the prior population (420) and also generates coding-velocity samples from commit histories of developers in the target developer entity (425),” see Wright paragraph [0070]); converting each developer-specific commit interval into a respective coding time using a trained developer-specific coding time model (“The system can generate a respective coding-velocity sample vector v.sub.i having coding-velocity samples for each developer entity i in the prior population.  The system can then evaluate a number of different distribution types for the vectors v.sub.i to determine which distribution type provides the best fit for the coding-velocity samples, e.g., by using maximum likelihood estimation,” see Wright paragraph [0075]); computing a plurality of code change feature values for each code change; and using the computed feature values and computed coding time as training data to train the model that predicts a distribution of observed coding times given a plurality of code change feature values (“The system defines a coding-velocity likelihood for the target developer entity (450).  The coding-velocity likelihood is a score that represents how well the coding-velocity samples for a developer entity fit the selected model type with a given set of parameters,” see Wright paragraph [0083]).

As per claim 7, Wright modified with Gupta teaches wherein the model is a deep mixture density network (“Alternatively, the system can construct a more accurate, but more expensive, coding-velocity model by weighting a plurality of possible models by their probabilities from the posterior distribution,” see Wright paragraph [0064], wherein the plurality of possible models are interpreted as a deep mixture density network).

As per claim 8, Wright modified with Gupta teaches wherein the deep mixture density network predicts a distribution of durations (“By averaging over many such models, the system reduces sensitivity to sample error and incorporates all the knowledge about the uncertainty of different fits of the model type to the data.  This approach may be referred to as the predictive posterior model,” see Wright paragraph [0064]).

As per claim 11, Wright modified with Gupta teaches wherein the operations further comprise: obtaining a measure of clock time spent making the first code change (“In some implementations, the system uses the changes of commits and the time intervals between adjacent commits attributed to a developer to generate the coding-velocity samples,” see Wright paragraph [0046]); computing a measure of efficiency of the first code change by computing a ratio that compares the representative coding duration to the measure of clock time spent making the first code change (“However, if using the working time estimation function, the system can infer that those four days actually represented just 32 working hours.  Thus, alternatively the system can generate a coding-velocity sample as the pair (100, 32) or as a single value of 3.125 to represent that 100 lines of code were committed over 32 hours.  In other words, the sample represents that the developer committed 3.125 lines of code per hour,” see Wright paragraph [0054]).

As per claim 12, Wright modified with Gupta teaches wherein the operations further comprise: using a plurality of respective code changes for each of a plurality of developer entities to compute a representative measure of coding output for each developer entity (“To do so, the system can define a working time estimation function that maps clock time durations to working time durations.  The working time estimation function can include assumptions or specific knowledge about the actual working time supplied during a particular time interval.  Such assumptions can include that developers generally work 8 hours per day during 5 weekdays per week,” see Wright paragraph [0048]); and ranking the developers according to the representative measure of coding output for each developer entity (“FIG. 6 is a flow chart of an example process for ranking developer entities using a coding-velocity model.  The process will be described as being performed by an appropriately programmed system of one or more computers, e.g., the static analysis system 102 of FIG. 1,” see Wright paragraph [0108]).

As per claim 13, Wright modified with Gupta teaches wherein the operations further comprise tracking an aggregate measure of efficiency over time for a developer entity, wherein the aggregate measure of efficiency over each time period represents an aggregate duration of one or more commits in the time period relative to the length of the time period (“To compute this data, the system can define the principle of aggregation for the target developer entity to be all developers assigned to the particular project.  The system can then compute, for each of multiple time intervals, a respective coding-velocity model for the developer entity using only developers who are assigned to the project during that time period using the techniques described above,” see Wright paragraph [0145]).

As per claims 14-16, these are the method claims to system claims 1-3, respectively. Therefore they are rejected for the same reasons as above.
As per claim 21, this is the hardware storage device claim to system claim 1. Therefore it is rejected for the same reason as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wright (US-PGPUB-NO: 2018/0300127 A1) and Gupta (US-PGPUB-NO: 2019/0228319 A1), in further view of Fige et al. (US-PGPUB-NO: 2014/0325472 A1) hereinafter Fige.

As per claim 9, Wright modified with Gupta does not teach wherein the operations further comprise: generating a different respective model for each of a plurality of programming languages. However, Fige teaches wherein the operations further comprise: generating a different respective model for each of a plurality of programming languages (“To integrate the models into the software projects, one or more of the present embodiments generate code in the programming language of the respective software project from a model of a respective optimization problem.  The code may be integrated into existing or new software projects,” see Fige paragraph [0038]).
Wright, Gupta and Fige are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the filing of the claimed invention to modify Wright’s teaching of static analysis of computer software source code and Gupta’s teaching of data driving automatic code review utilizing deep learning model trained on historical code reviews with Fige teaching of providing code in a predefined programming language based on an optimization problem to incorporate different models for different programming language in order to provide the best optimal code in a software coding environment. 

As per claim 10, Wright modified with Gupta and Fige teaches wherein the operations further comprise: computing, for a single developer entity, a plurality of respective aggregate measures of efficiency for each of the plurality of programming languages (“One or more of the present embodiments also allow efficient code generation based on the respective models without risking the introduction of coding errors by a software engineer.,” see Fige paragraph [0027]).

Allowable Subject Matter
Claims 4-6 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips et al. (US-PGPUB-NO: 2018/0121174 A1) teaches centralized tracking and management of coding time in a distributed source control system environment for determining software development agility.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193